Case: 13-5145    Document: 8      Page: 1    Filed: 07/24/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   JULIO A. RAMOS,
                   Plaintiff-Appellant,

                             v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2013-5145
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0859, Judge Lynn J. Bush.
                 ______________________

                     ON MOTION
                 ______________________

                       PER CURIAM.
                        ORDER
     In a document received by the court on June 23, 2014,
Julio A. Ramos moves the court to recall the mandate
issued in this appeal. This appeal was dismissed on
October 28, 2013 for failure to pay the docketing fee
required by Federal Circuit Rule 52(a)(1) and failure to
file the brief required by Federal Circuit Rule 31(a). The
mandate issued on the same day. Ramos's petition for
Case: 13-5145        Document: 8   Page: 2   Filed: 07/24/2014



2                                                RAMOS   v. US



rehearing, received on January 8, 2014, was previously
rejected as untimely.
     Ramos asserts he was held in confinement in a special
housing unit without access to legal materials from Sep-
tember through December of 2013. Much time has passed
following the asserted confinement in special housing.
Ramos has not proffered a brief or paid the fee or moved
for leave to proceed in forma pauperis, and the failure to
provide these items was the ground for dismissal of the
appeal. Ramos has failed to demonstrate any extraordi-
nary circumstances that warrant recalling the mandate at
this late date. Calderon v. Thompson, 523 U.S. 538, 550
(1998).
      Accordingly,
      IT IS ORDERED THAT:
    The motion to recall the mandate is denied. Further
submissions will be reviewed and, if they relate to the
same matter, will be noted as received on the docket
without further response.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26